DENNIS, Justice,
concurring.
Dennis, J., concurs in the determination that disciplinary action is in order but disagrees with the sanction imposed. This case is more analogous to LSBA v. O’Halloran, 412 So.2d 523 (La.1982), in which this Court imposed a three year suspension based on the attorney’s convictions of income tax evasion for two years and the filing of a false return one year. Bou-dreaux was convicted of evading taxes for three years and the evidence indicates convincingly that he used a false social security number in his evasion. This case is clearly distinguishable from LSBA v. Schoemann, 444 So.2d 608 (La.1984), relied on by the Disciplinary Board in its recommendation of lenity, because Shoeman evaded taxes for only one year and unlike Boudreaux offered extensive mitigating circumstantial evidence: serious health problems, attempted suicide, deep depression, divorce and loss of custody of his children.